DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/07/2019 and 03/15/2019 were considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 recited on page 16, line 25 of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 28: “a much more combination” is grammatically awkward and can be corrected to be “more combinations”;
Page 2, line 30: “on-body non-invasive and continuous bio-fluid monitoring” is grammatically awkward and can be corrected to be “on-body, non-invasive, and continuous bio-fluid monitoring”;
Page 14, lines 22-23: the reference number 002 is used to designate “the base sensor layer” in page 14, lines 22-23 and “the plurality of semiconductor sensors” in other parts of the specification, and the designation(s) should be revised to have consistent meanings; and
Page 16, line 19: the reference number 004 is used to designate “the base sensor layer” in page 16, line 19, and “a temperature sensor” in other parts of the specification, and the designation(s) should be revised to have consistent meanings. 
Appropriate correction is required.

Claim Objections
Claims 1, 17, and 20 are objected to because of the following informalities:  
Claim 1, lines 3, 5, 6, 7, 8, and 10: the bullet points should be deleted;
Claim 17, line 2: “and/orthe” should be replaced with “and/or_the”; and
Claim 20, lines 2-3: “a human body in contact with an outer surface or skin of the human body” is grammatically awkward and should be replaced with “a human body and in contact with an outer surface or skin of the human body”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	“Wireless communication means” in claim 24 is being interpreted under 35 U.S.C. 112(f) because it uses the word “means”, is modified by functional language “wireless communication” and “configured to transmit data measured or calculated by the wearable device or the biofluid collection and sensing device to an external device”, and the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function. The term is being interpreted to correspond to a Bluetooth circuit, near field communication transponder, antennas, Bluetooth Low Energy module Bluegiga BLE112 Bluetooth Smart Module from Silicon Labs, Near-Field Communication Integrated Circuit AS3955 NFC Interface Tag IC from AMS with the corresponding antenna as described in page 20, line 25 to page 21, line 6 of the Applicant’s specification, and equivalents thereof. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-11, 14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the channel” in line 3 and “the at least one micro-fluidic or nano-fluidic channel” in lines 1-2. It is unclear which of the at least one micro-fluidic or nano-fluidic channels that the recitation of “the channel” in line 3 refers to. For the purposes of examination, the recitation of “the channel” in line 3 will be interpreted to be “the at least one micro-fluidic or nano-fluidic channel”.
Claim 9 recites “the flow rate sensor” in line 5 and 6, “the temperature sensor” in lines 5 and 6, and “the pressure sensor” in lines 5-7. There are insufficient antecedent bases for these limitations in the claim. For the purposes of examination, the claim will be interpreted to be dependent on claim 8 which recites “a flow rate sensor”, “a temperature sensor”, and “a pressure sensor”. Claims 10 and 11 are rejected by virtue of their dependence from claim 9.
Claim 11 recites “a plurality of semiconductor sensors” in lines 3-4. Claim 1 recites the same limitation in line 7. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 11 will be interpreted to be “the plurality of semiconductor sensors”.
Claim 14 recites that the device defines an external surface area <1 cm2 or < 1 mm2. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation of <1 cm2, and the claim also recites < 1 mm2 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Examiner suggests deleting one of the recitations in the claim. 
Claim 17 recites “FinFET devices” in line 2 and “a plurality of FinFET devices” in line 6. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). For the purposes of examination, the recitation in line 2 will be read as "a plurality of first FinFET devices", and the recitation in line 6 will be read as “a plurality of second FinFET devices”. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-13, 15-16, 19-22, and 24-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-15, 19-20, and 25 of copending Application No. 15/453920 (reference application) (hereinafter referred to as “the ‘920 application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of the instant application is anticipated by the species recited in claims 1 and 25 of the ‘920 application;
Claim 2 of the instant application is anticipated by the species recited in claim 2 of the ‘920 application;
Claim 3 of the instant application is anticipated by the species recited in claims 1 and 25 of the ‘920 application;
Claim 4 of the instant application is anticipated by the species recited in claims 1 and 25 of the ‘920 application–the Examiner notes that a lab on a chip device requires (a) the sensing system to be on a substrate and (b) a system for microfluidic control, and claim 1 of the ‘920 discloses (a) “the plurality of semiconductor sensors are included on a first substrate” and (b) “the micro-fluidic or nano-fluidic channel extends between the inlet and the outlet and is configured to transfer the sweat from the inlet through the micro-fluidic or nano-fluidic channel via capillary action”;
Claim 5 of the instant application is anticipated by the species recited in claim 5 of the ‘920 application;
Claim 6 of the instant application is anticipated by the species recited in claim 25 of the ‘920 application;
Claim 7 of the instant application is anticipated by the species recited in claim 25 of the ‘920 application;
Claim 8 of the instant application is anticipated by the species recited in claim 8 of the ‘920 application;
Claim 9 of the instant application is anticipated by the species recited in claim 9 of the ‘920 application;
Claim 10 of the instant application is anticipated by the species recited in claim 10 of the ‘920 application;
Claim 11 of the instant application is anticipated by the species recited in claim 11 of the ‘920 application;
Claim 12 of the instant application is anticipated by the species recited in claim 12 of the ‘920 application;
Claim 13 of the instant application is anticipated by the species recited in claim 13 of the ‘920 application;
Claim 15 of the instant application is anticipated by the species recited in claim 14 of the ‘920 application;
Claim 16 of the instant application is anticipated by the species recited in claim 15 of the ‘920 application;
Claim 19 of the instant application is anticipated by the species recited in claim 1 of the ‘920 application;
Claim 20 of the instant application is anticipated by the species recited in claim 1 of the ‘920 application;
Claim 21 of the instant application is anticipated by the species recited in claim 1 of the ‘920 application;
Claim 22 of the instant application is anticipated by the species recited in claim 1 of the ‘920 application;
Claim 23 of the instant application is anticipated by the species recited in claim 9 of the ‘920 application;
Claim 24 of the instant application is anticipated by the species recited in claim 19 of the ‘920 application; and
Claim 25 of the instant application is anticipated by the species recited in claim 20 of the ‘920 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 15/453920 in view of US 2007/0027383 A1 (Peyser).
With regards to claim 14, claim 25 of the ‘920 application includes that the device is a skin patch. However, claim 25 of the ‘920 application does not include that the device defines an external surface area <1 cm2 or <1 mm2. In a related wearable device for collecting and analyzing a biofluidic sample (Abstract of Peyser), Peyser discloses that a surface area of a patch for collecting sweat is smaller than 1 cm2 (¶ [0062] of Peyser discloses an area of 0.785 cm2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of claim 25 of the ‘920 application to incorporate that the device defines an external surface area <1 cm2 as taught by Peyser to design a patch that is a suitable size (¶ [0062] of Peyser). Alternatively or additionally, claim 14 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).


Claims 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/453920 in view of US 2013/0154011 A1 (Jou).
With regards to claims 17 and 18, claim 9 of the ‘920 application includes that the device includes an electronic circuit interconnected to the plurality of semiconductor sensors, the circuit being configured to operate the plurality of semiconductor sensors and to collect measured data from the plurality of semiconductor sensors. However, claim 9 of the ‘920 application is silent with regards to whether the electronic circuit comprises a plurality of FinFET devices, wherein the electronic circuit includes analog readout circuitry and/or analog-to-digital converters comprising metal-gate FinFET devices fabricated in the same circuit technology as the semiconductor sensors. In a related system for integrated circuitry (Fig. 9 and ¶ [0040] of Jou), Jou discloses that an integrated circuit may include a data converter such as an analog to digital convertor which may be implemented as a low gate resistance metal gate finFET structure (¶ [0040]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic circuit of claim 9 of the ‘920 application to incorporate a plurality of finFET structures for processing data as taught by Jou. The motivation would have been to provide an electronic circuit with improved transistor performance (¶ [0040] of Jou).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,810,660 B2 (hereinafter referred to as Hu et al.) (cited by Applicant) in view of US 2011/0034912 A1 (hereinafter referred to as de Graff et al.) (cited by Applicant).
Regarding claim 1, Hu et al. teaches a bio-fluid collection and sensing device (device in Fig. 8), the device comprising: 
an interface or interface surface (bottom gray layer of Fig. 8);
at least one inlet for receiving the bio-fluid (front of sample channel, see analogous sample channel 606 in Fig. 6A and Col. 9, lines 31-34);
at least one outlet for evacuating the bio-fluid (back of sample channel); 
a plurality of semiconductor sensors configured to analyze the received bio-fluid (finFET nanochannels 810); 
at least one reference electrode for biasing a bio-fluid gate of at least one of the semiconductor sensors (biasing plate 804; see Col. 9, lines 56-65); and 
at least one micro-fluidic or nano-fluidic channel in fluid communication with the at least one inlet, the at least one outlet and the at least one reference electrode; the at least one micro-fluidic or nano-fluidic channel including the plurality of semiconductor sensors (see Fig. 8).
Hu et al. fails to teach the interface or interface surface comprising at least one biocompatible material for contacting the skin. 
In a related wearable sensing device, de Graff et al. teach that circuitry is laid on a substrate that is biocompatible (¶ [0081] discloses that circuitry 1000S is affixed to substrate 200; ¶ [0127] discloses that circuitry 1000S includes field effect transistors; ¶ [0081] discloses that the substrate includes biocompatible materials such as SU8 polymer). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fig. 8 of Hu et al. to incorporate the interface or interface surface comprising at least one biocompatible material for contacting the skin as taught by de Graff et al. because the biocompatible material allows for the device to be left on the skin of the organism for a period of time without having to be retrieved (¶ [0081] of de Graff et al.). 
 
Regarding claim 2, the above combination of Hu et al. in view of de Graff et al. teach the device according to claim 1. Hu et al. further teach that the at least one reference electrode is fully embedded inside the device (Fig. 8). 

Regarding claim 5, the above combination of Hu et al. in view of de Graff et al. teach the device according to claim 1. Hu et al. further teach (Col. 6, line 48 to Col. 7, line 10) that the plurality of semiconductor sensors comprise semiconductor sensors configured to detect a plurality of different biochemicals or biomarkers in the received bio-fluid. The explanation of Hu et al. refers to the two biosensor arrays in Fig. 18.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fig. 8 of Hu et al. to incorporate that the plurality of semiconductor sensors comprise semiconductor sensors configured to detect a plurality of different biochemicals or biomarkers in the received bio-fluid as taught by Fig. 18 of Hu et al. because it enables accurate detection of target molecules with less false positives (see Col. 7, lines 9-10 of Hu et al.).  

Regarding claim 6, the above combination of Hu et al. in view of de Graff et al. teach the device according to claim 1. Hu et al. further teach (Fig. 8) that the plurality of semiconductor sensors are included on a first semiconductor (white layer on top of bottom gray layer; see corresponding buried oxide (BOX) layer 102 in Fig. 1A and Col. 7, lines 12-17) or through-silicon-via substrate and the at least one micro-fluidic or nano-fluidic channel is included on a second substrate (clear layer on top of white layer; see corresponding dielectric layer 604 in Fig. 6A and Col. 9, lines 32-37), and the first and second substrates are connected one to the other and form an integral device (see Fig. 8).

Regarding claim 7, the above combination of Hu et al. in view of de Graff et al. teach the device according to claim 6. Hu et al. further teach that the electrode 804 is in the second substrate to contact the bio-fluid (Fig. 8 and Colo. 9, lines 56-65). 

Regarding claim 16, the above combination of Hu et al. in view of de Graff et al. teach the device according to claim 1. Hu et al. further teach that the plurality of semiconductor sensors extend in a first plane, and the at least one reference electrode extends in a second plane above said first plane (See Fig. 8).

Regarding claim 19, the above combination of Hu et al. in view of de Graff et al. teach the bio-fluid collection and sensing device according to claim 1. The biocompatible substrate of de Graff et al. makes the above combination a wearable device to be carried on an outer surface of a human body. 

Regarding claim 20, the above combination of Hu et al. in view of de Graff et al. teach the bio-fluid collection and sensing device according to claim 1. The biocompatible substrate of de Graff et al. makes the above combination a wearable device to be carried on an outer surface of a human body. 

Regarding claim 21 the above combination of Hu et al. in view of de Graff et al. teach the bio-fluid collection and sensing device according to claim 1. The biocompatible substrate of de Graff et al. makes the above combination an on-body wearable device.

Regarding claim 22 the above combination of Hu et al. in view of de Graff et al. teach the bio-fluid collection and sensing device according to claim 1. The biocompatible substrate of de Graff et al. makes the above combination a skin patch device

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al., as applied to claim 1 above, and further in view of US 2010/0141280 A1 (hereinafter referred to as Yang et al.) (cited by Applicant).
Regarding claim 3, the above combination of Hu et al. in view of de Graff et al. teaches the device according to claim 1. Hu et al. further teaches that the finFET nanochannels are in the nanoscale (see Col. 1, lines 41-51), and the sample channel of Fig. 8 is, in comparison, in the microscale or nanoscale range. The above combination of Hu et al. and de Graff et al. fails to teach that the at least one micro-fluidic or nano-fluidic channel is configured to transfer the bio-fluid from the at least one inlet through the channel and out of the at least one outlet via capillary motion.
In a related biosensor using FET biosensors, Yang et al. teach (Paragraph 42) that the fluid channels may have a micro diameter to provide a capillary force, thereby indicating that the micro-diameter width is the configuration required for the bio-fluid to be transferred through the channel via capillary motion. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample channel of the above combination to incorporate the micro diameter to provide a capillary force as taught by Yang et al. because the width of the sample channel of Hu et al. is not specified, and the micro-diameter of Yang et al. eliminates the need for a separate device for moving fluid.

Regarding claim 15, the above combination of Hu et al. in view of de Graff et al. teaches the device according to claim 1. Hu et al. further teaches that the finFET nanochannels are in the nanoscale (see Col. 1, lines 41-51), and the sample channel of Fig. 8 is, in comparison, in the microscale or nanoscale range. The above combination of Hu et al. and de Graff et al. fails to teach that device is pump-less
In a related biosensor using FET biosensors, Yang et al. teach (Paragraph 42) that the fluid channels may have a micro diameter to provide a capillary force, thereby indicating that the micro-diameter width is the configuration required for the bio-fluid to be transferred through the channel via capillary motion. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample channel of the above combination to incorporate the micro diameter to provide a capillary force as taught by Yang et al. such that the device is pump-less. The motivation would have been to eliminate the need for a separate device for moving fluid.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al., as applied to claim 1 above, and further in view of US 2005/0106713 A1 (hereinafter referred to as Phan et al.) (cited by Applicant).
Regarding claim 4, the above combination of Hu et al. in view of de Graff et al. teaches the device according to claim 1. Hu et al. further teach that their device is for determining concentration of a target molecule (see Col. 2, lines 19-25), and that the device is on a substrate (Fig. 8), which is a “chip”. The device may be placed on directly a body for bio-fluid sensing with the biocompatible substrate of de Graff et al.
The above combination fails to teach that the device has a system for controlling the microfluidics, which is a component of lab-on-a-chip. 
In a related wearable diagnostic device, Phan et al. teaches a system for controlling fluid flow in the microscale (See paragraph 28). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample channel of the above combination to incorporate the system for controlling fluid flow in the microscale as taught by Phan et al. because the system provides more control over microfluidics than capillary reaction alone.  

 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al., as applied to claim 1 above, and further in view of US 2014/0134748 A1 (hereinafter referred to as Liu et al.) (Cited by Applicant).
Regarding claim 8, the above combination of Hu et al. in view of de Graff et al. teaches the device according to claim 1. The above combination of Hu et al. and de Graff et al. fails to teach a flow rate sensor configured to measure a flow rate of the bio-fluid through the at least one micro-fluidic or nano-fluidic channel; and a temperature sensor configured to measure a temperature of an object to which the device is in physical contact and the temperature of the bio-fluid; and a pressure sensor configured to measure a pressure value exerted by the bio-fluid in the at least one micro-fluidic or nano-fluidic channel.
In a related microfluidic BioFET testing field of endeavor, Liu et al. teach (paragraph 26) that flow meters, temperature sensors, and pressure sensors may be coupled to the fluid flow in microfluidic channels. Because the sensors are coupled to the fluid flow, the flow meter is configured to measure a flow rate of the bio-fluid through the at least one micro-fluidic or nano-fluidic channel, the temperature sensor is configured to measure a temperature of an object to which the device is in physical contact (i.e., the bio-fluid) and the temperature of the bio-fluid, and the pressure sensor is configured to measure a pressure value exerted by the bio-fluid in the at least one micro-fluidic or nano-fluidic channel. Although the device of Liu et al. is used for testing BioFETs devices, the sensors are still used for monitoring the bio-fluid which has applicability in the device of the combination of Hu et al. in view of de Graff et al. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the sample channel of the above combination to incorporate that flow meters, temperature sensors, and pressure sensors may be coupled to the fluid flow in microfluidic channels as taught by Liu et al. because the sensors provide a basis for determining whether the testing in the sample channel occurs at a specific temperature, pressure, or flow, the monitoring of which permits a better picture of the analytical reactions. 

Regarding claim 9, and in light of the 112(b) indefiniteness regarding the claim, the above combination of Hu et al. in view of de Graff et al. and Liu et al. teaches the device according to claim 8. The above combination of Hu et al. and de Graff et al. and Liu et al. fails to teach an electronic circuit interconnected to the plurality of semiconductor sensors, the circuit being configured to operate the plurality of semiconductor sensors and to collect measured data from the plurality of semiconductor sensors; and wherein the circuit is configured to operate the flow rate sensor, the temperature sensor and the pressure sensor and to collect measured data from the flow rate sensor, the temperature sensor and the pressure sensor.
In the related wearable sensing device, de Graff et al. teach (Fig. 1) an electronic circuit (various components of 1000s) interconnected to the plurality of semiconductor sensors (1100, which include a plurality of field effect transistors; see paragraph 127), the circuit being configured to operate the plurality of semiconductor sensors (paragraph 130, lines 1-5)  and to collect measured data from the plurality of semiconductor sensors (paragraph 130, lines 1-5); and wherein the circuit is configured to operate the flow rate sensor, the temperature sensor and the pressure sensor and to collect measured data from the flow rate sensor, the temperature sensor and the pressure sensor (sensors 1100 include flow rate (which is measured by utilizing a pressure sensor), pressure, and temperature sensors)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate an electronic circuit interconnected to the plurality of semiconductor sensors, the circuit being configured to operate the plurality of semiconductor sensors and to collect measured data from the plurality of semiconductor sensors; and wherein the circuit is configured to operate the flow rate sensor, the temperature sensor and the pressure sensor and to collect measured data from the flow rate sensor, the temperature sensor and the pressure sensor as taught by de Graff et al. because the on-board electronic circuit eliminates the need for bulkier computational and/or control units, further improving the on-body wearability. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al. and Liu et al., as applied to claim 9 above, and further in view of US 2016/0310049 A1 (hereinafter referred to as Rowe et al.) (cited by Applicant).
Regarding claim 10, the above combination of Hu et al. in view of de Graff et al. and Liu et al. teaches the device according to claim 9. Hu et al. teaches that the finFet nanochannel conductance changes when the target molecule (i.e., a biomarker or biochemical) attaches to it (Col. 7, lines 24-27), indicating that the change in electrical conductivity of FETs is how the sensor measures the target marker. 
 The above combination of Hu et al. and de Graff et al. and Liu et al. fails to teach that the circuit is configured to detect in real-time and continuously a target marker with the at least one FET sensor.
	In a related wearable device utilizing FET sensors, Rowe et al. teach (in paragraph 162) that the circuit (which contains the processor) is configured to detect in real time (sampling during physical exercise is real time detection) and continuously (“sampling at a constant rate”) a target marker (pH and an ion concentration in paragraph 161) with the at least one FET sensor (ISFET). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate the circuit is configured to detect in real-time and continuously a target marker with the at least one FET sensor as taught by Rowe et al. because the real time and continuous detection is desired in wearable devices so that the user can continuously monitor their health with the most up to date information. 

Regarding claim 11, the above combination of Hu et al. in view of de Graff et al.,  Liu et al., and Rowe et al. teaches the device according to claim 9. Hu et al. teaches that the finFet nanochannel conductance changes when the target molecule (i.e., a biomarker or biochemical) attaches to it (Col. 7, lines 24-27), indicating that the change in electrical conductivity of FETs is how the sensor measures the target marker. 
The above combination fails to teach that the circuit is configured to detect in real-time and continuously a plurality of target marker with the plurality of FET sensors.
In an embodiment of the eleventh aspect, which is described in paragraph 90, Rowe et al. teaches that at least one additional FET is incorporated into the device and is configured to simultaneously monitor a second characteristic (i.e., a different target marker). The eleventh aspect (paragraph 82) contains the processor and associated circuit configured to detect in real time and continuously and continuously a target marker with the at least one FET sensor (as described above and in paragraph 161-162). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate the circuit is configured to simultaneously detect in real-time and continuously a plurality of target markers with the plurality of FET sensors as taught by Rowe et al. because the real time and continuous detection is desired in wearable devices so that the user can continuously monitor their health with the most up to date information. Furthermore, a user’s health can be monitored better with the detection with more biomarkers. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al., as applied to claim 1 above, and further in view of US 2015/0372119 A1 (hereinafter referred to as Zhang et al.) (cited by Applicant).
The above combination of Hu et al. in view of de Graff et al. teaches the device according to claim 1. Although Hu et al. teach that the semiconductor sensors are finFets (Col. 2, lines 7-17), the above combination fails to teach that the plurality of finFETs are CMOS-compatible.
	In a related fabrication method of finFET, Zhang et al. teaches that finFET devices can be made with CMOS (see paragraph 6), indicating that they are CMOS-compatible.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the above combination to incorporate that the plurality of finFETs are CMOS-compatible as taught by Zhang et al. because CMOS finFETs have been widely used and provide shortened channel effects and higher current flow (see paragraph 6 of Zhang et al.). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al., as applied to claim 1 above, and further in view of “Millisecond Kinetics on a Microfluidic Chip Using Nanoliters of Reagents” (hereinafter referred to as Song et al.) (Cited by Applicant).
The combination of Hu et al. in view of de Graff et al. teach the device according to claim 1. The combination fails to teach that the at least one micro-fluidic or nano-fluidic channel defines an internal volume of ≤ 1nL and ≥ 0.1nL. 
In a related microfluidic device, Song et al. teach that their microfluidic channels are 50 µm wide (see Experimental Section: III. VI. Measuring Slower Kinetics and Selwyn’s Test), 50 µm high (see Experimental Section: VI. Measuring Slower Kinetics and Selwyn’s Test), and 0.9 mm long (see Introduction: (ii) Accessing Multiple Time Ranges for Kinetics: Paragraph 4, line 12). Song further teaches in Introduction: (ii) Accessing Multiple Time Ranges for Kinetics: Paragraph 2 that the lengths of the straight channel (i.e., at least one micro-fluidic or nano-fluidic channel) can be designed to suit a particular time range, which is suited for optimizing the volume of the channel. Furthermore, Fig. 1 shows that the lengths of the microchannels vary in the µm range. 
In view of the above, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the above combination to incorporate that the at least one micro-fluidic or nano-fluidic channel defines an internal volume of ≤ 1nL and ≥ 0.1nL as taught by Song et al. because the short length, and resulting volume, would have improved the detection of a specific biochemical or biomarker and reduce the required sample volume for analysis. 
Alternatively or additionally, the volume of the channel would depend upon the desired flow characteristics and accuracy of the measurements.  As such, the volume of the channel is a results-effective variable that would have been optimized through routine experimentation based on the desired flow characteristics and accuracy of the measurements.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the volume of the channel so as to obtain the desired flow characteristics and accuracy of the measurements.
Alternatively or additionally, claim 13 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al., as applied to claim 1 above, and further in view US 2007/0027383 A1 (Peyser).
With regards to claim 14, the above combination of Hu et al. in view of de Graff et al. teaches or suggests the device of claim 1. 
The above combination does not explicitly disclose that that the device defines an external surface area <1 cm2 or <1 mm2. In a related wearable device for collecting and analyzing a biofluidic sample (Abstract of Peyser), Peyser discloses that a surface area of a patch for collecting sweat is smaller than 1 cm2 (¶ [0062] of Peyser discloses an area of 0.785 cm2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate that the device defines an external surface area <1 cm2 as taught by Peyser to design a patch that is a suitable size (¶ [0062] of Peyser). Alternatively or additionally, claim 14 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al., as applied to claim 1 above, and further in view of US 2013/0154011 A1 (Jou).
With regards to claims 17 and 18, the above combination of Hu et al. in view of de Graff et al. teaches or suggests that the plurality of semiconductors include FinFET devices (Fig. 8 of Hu et al. depict the plurality of finFET nanochannels 710). 
The above combination is silent regarding whether the device includes an electronic circuit interconnected to the plurality of semiconductor sensors, the circuit being configured to operate the plurality of semiconductor sensors and to collect measured data from the plurality of semiconductor sensors.
In the related wearable sensing device, de Graff et al. teach an electronic circuit (Fig. 1 and ¶ [0080] depict various components of circuitry 1000s) interconnected to the plurality of semiconductor sensors (Fig. 1 and ¶ [0127] depict 1000s interconnected to 1100, which include a plurality of field effect transistors), the circuit being configured to operate the plurality of semiconductor sensors (¶ [0130] describes the sensors being operated by the circuitry)  and to collect measured data from the plurality of semiconductor sensors (¶ [0130] describes the readings being processed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate an electronic circuit interconnected to the plurality of semiconductor sensors, the circuit being configured to operate the plurality of semiconductor sensors and to collect measured data from the plurality of semiconductor sensors; as taught by de Graff et al. because the on-board electronic circuit eliminates the need for bulkier computational and/or control units, further improving the on-body wearability. 
The above combination is silent regarding whether the electronic circuit comprises a plurality of FinFET devices, wherein the electronic circuit includes analog readout circuitry and/or analog-to-digital converters comprising metal-gate FinFET devices fabricated in the same circuit technology as the semiconductor sensors. 
In a related system for integrated circuitry (Fig. 9 and ¶ [0040] of Jou), Jou discloses that an integrated circuit may include a data converter such as an analog to digital convertor which may be implemented as a low gate resistance metal gate finFET structure (¶ [0040]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic circuit of the above combination to incorporate a plurality of finFET structures for processing data as taught by Jou. The motivation would have been to provide an electronic circuit with improved transistor performance (¶ [0040] of Jou).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of de Graff et al., as applied to claim 21 above, and further in view of Rowe et al.
	Regarding claim 23, Hu et al. in view of de Graff et al. teach the wearable device according to claim 21. The above combination fails to teach that the wearable device includes a calculator configured to process data provided by the bio-fluid collection and sensing device.
	In a related wearable device utilizing FET sensors, Rowe et al. teaches (Fig. 8 and paragraph 181) that the wearable device (100) a calculator configured to process data provided by the biofluid collection and sensing device (ISFET Sensor(s) 164; “the processor 120 may receive input from one or more of the biometric sensor(s) 160, e.g., the ISFET(s)”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate that the wearable device includes a calculator configured to process data provided by the bio-fluid collection and sensing device as taught by Rowe et al. because in-device processor eliminates the need for bulkier computational and/or control units, further improving the wearability. 

Regarding claim 24, Hu et al. in view of de Graff et al. teach the wearable device according to claim 21. The above combination fails to teach that the wearable device further includes a wireless communication means configured to transmit data measured or calculated by the wearable device or the bio-fluid collection and sensing device to an external device. 
	In a related wearable device utilizing FET sensors, Rowe et al. teaches (Fig. 7 and paragraph 182) that the wearable device further includes a wireless communication means (wireless transceiver 140) configured to transmit data measured or calculated by the wearable device (see paragraph 182) or the bio-fluid collection and sensing device to an external device (either client device 170 or server 175).Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate that the wearable device further includes a wireless communication means configured to transmit data measured or calculated by the wearable device or the bio-fluid collection and sensing device to an external device as taught by Rowe et al. because wireless communication means untethers the wearable device for better mobility relative to conventional wired connections.  
	
Regarding claim 25, Hu et al. in view of de Graff et al. teach the wearable device according to claim 21. The above combination fails to teach that the wearable device further includes a calculator configured to carry out management of the energy usage of the wearable device.
In a related wearable device utilizing FET sensors, Rowe et al. teach (paragraph 162) that the wearable device further includes a calculator (processor) configured to carry out management of the energy usage of the wearable device (paragraph 162, lines 6-12). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate that the wearable device further includes a calculator configured to carry out management of the energy usage of the wearable device.as taught by Rowe et al. because it helps conserve battery during times of inactivity (see paragraph 162 of Rowe et al.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792